                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19CV332-RJC-DSC


 SAMANTHA HANNAH,                                )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 )
 TOP SHELF EWNTERNTAINMENT                       )
 LLC,                                            )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the “Motions for Admission Pro Hac Vice and

Affidavits [for Casey T. Wallace and Benjamin W. Allen]” (documents ##6-7) filed August 29,

2019. For the reasons set forth therein, the Motions will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                          Signed: September 3, 2019
